New York his entire life, has a permanent address in New York, owns a condominium in New York,
belongs to a temple in New York, sits on the board of a public company headquartered in New York,
files income taxes in New York, is registered to vote in New York. ECF No. 26-1 at 1–2. Although
the Court previously noted that it was not persuaded by Bar Bakers’ arguments that complete
diversity of citizenship may be lacking, ECF No. 24 at 2, the Court finds the declaration of Jacobs to
be much more persuasive.

        Starr responded on December 11, 2019, and argues that Bar Bakers may not have met its
burden of demonstrating that diversity jurisdiction does not exist because “whether ‘diversity
jurisdiction exists is determined by examining the citizenship of the parties at the time the action is
commenced.’” ECF No. 28 at 2 (quoting Hai Yang Liu v. 88 Harborview Realty, LLC, 5 F. Supp. 3d
443, 446 (S.D.N.Y. 2014)). Starr further argues that Bar Bakers should be required to provide the
Court and Starr with additional information to confirm that Jacobs was in fact a member of Bar
Bakers at the time that Starr commenced this action. ECF No. 28 at 2.

        The exchange of additional information may allow the parties to resolve this dispute.
Accordingly, it is hereby ORDERED that by December 16, 2019, the parties will meet and confer to
discuss the exchange of information necessary to resolve the dispute. By December 17, 2019 at
12:00 p.m., the parties shall submit a joint status letter. The Court will issue a briefing schedule if
the parties are not able to resolve the question of subject matter jurisdiction. The initial pretrial
conference scheduled for December 18, 2019 is ADJOURNED sine die.

       SO ORDERED.

Dated: December 12, 2019
       New York, New York




                                                   2
